PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within which to raise any points that he chose in support of this appeal, and the appellant having filed his response thereto, on consideration thereof upon full examination of the proceedings we conclude that the appeal is wholly frivolous. Whereupon, the public defender’s said motion to withdraw as appellate counsel is granted, and the judgment of conviction appealed is hereby affirmed.
The trial judge, however, improperly imposed a general three year sentence as to two counts of the information. The sentence below is therefore reversed and the cause remanded for the imposition of separate sentences as to each of the two counts in question. Dorfman v. State, 351 So.2d 954 (Fla.1977); Estraviz v. State, 366 So.2d 803 (Fla. 3d DCA 1979). Appellant need not be present at the resentencing.
Affirmed in part, reversed in part and remanded; motion of public defender to withdraw as appellate counsel granted.